 In the Matter of RICHFIELD OIL CORPORATION, EMPLOYERandB. A.PITCHER, PETITIONERandOILWORKERSINTERNATIONAL UNION,CIO, UNIONIn the Matter of RICHFIELDOIL CORPORATION, EMPLOYERandC. E.ROBERTSON, PETITIONERandOIL WORKERS INTERNATIONAL UNION,CIO, UNIONCases Nos. 21-RD--52 and 21-RD-54, respectively.Decided October19, 1949DECISIONANDORDERUpon separate decertification petitions duly filed,a consolidatedhearing was held before Irving Helbling, hearing officer.At thehearing, the Union moved to dismiss the petitionson various groundsstated below.The hearing officer referred this motion to the Board.For the reasons stated hereinafter, the motion is hereby granted.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.The Union's request for oral argument is denied as therecord andbriefs, in our opinion, adequately present the issues and the positionsof the parties.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in these cases the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioners, employees of the Employer, assert that theUnion is no longer the representative of the Employer's employeesdesignated in the petitions.1After thehearing,the Union filed a motion to strike the Employer's brief,which al-legedly set forthinformation not producedat the hearing.As each party is entitled,under theBoard's Rules and Regulations,to file a timelybrief commenting on the evi-denceand setting forth itsposition,we shall deny the Union'smotion to strike.TheBoard's decision,however, is based solelyupon evidence adduced at the hearing,and notupon factual statements appearing only in a brief.Matter ofGeneral Steel Tank Com-pany,81 N. L.R. B. 1345;Matter of Hudson Hosiery Company,77N. L. R. B. 566.86 N. L.R. B., No. 85.867351-50-vol. 86-41629 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union, a labor organization affiliated with the C. I. 0., is cur-rently recognized by the Employer as the exclusive bargaining rep-resentative of the employees designated in the petitions.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioners request that a decertification election be held in aunit composed of all the Employer's production and maintenance em-ployees in the State of California employed in its exploitation-naturalgasoline, pipe line, and Long Beach Harbor terminal departments.This unit is essentially a field departmental unit embracing all theEmployer's production and maintenance workers except those in therefinery.The Employer agrees that the requested unit is appro-priate.The Union, in support of its motion to dismiss, asserts thatthe proposed unit is inappropriate, and contends that the only appro-priate unit is the existing State-wide production, construction andmaintenance unit embracing both field and refinery employees, estab-lished as a result of a long history of collective bargaining.2The bargaining historyIn 1937, the Employer executed a contract with the Union's prede-cessor, International Association of Oil Field, Gas Well and RefineryWorkers of America, covering all the Employer's production and main-tenance employees in California who were members of that labor or-ganization.In 1940, and again in 1942, the Employer executed sim-ilar contractswith the Union covering substantially the sameemployees.In 1945, following Board-directed elections," the Unionwas certified as bargaining representative for all the Employer's pro-duction, construction, and maintenance employees in the State of2The Union further contends that a collective bargaining agreement executed on No-vember 11, 1948, by the Employer and the Union covering all the Employer's production,construction,and maintenance employees in the State of California,except electricians,constitutes a bar to the petition in Case No.21-RD-52, as amended at the hearing.Theagreement,inter alia,provides :...This Article shall not be construed to prejudice the position of either partyinany hearings before the National Labor RelationsBoardon such petitions fordecertification of representatives;nor shall this Agreement be construed as a barto such proceedings or to decertification of the Union as to any part of parts of theunit described in the Agreement.On October 21, 1948,the petition in Case No.21-RD-52 was filed seeking a unit com-posed of all field employees in the Employer'sNorthern Division.At the hearing, thePetitioners amended this petition to describe a somewhat broader unit.As it is clearfrom the language of the contract quoted above that the parties did not intend to bar anypending petition seeking the decertification of the Union as to anypart or partsof thecontractualunit,we find no merit in the Union's contention.3 59 N. L. R. B. 1554. RICHFIELD OIL CORPORATION631California except electricians 4In May 1946, the Employer and theUnion executed the first exclusive bargaining contract covering theemployees in' the unit for which the Union was certified .5After astrike involving the Employer's operations in 1948, the Employer andthe Union, on November 11, 1948, again executed an agreement cover-ing the employees in this broad unit, which was in effect at the time ofthe hearing.The Employer's operationsThe Employer, an "integrated oil company" 6 is engaged in the pro-duction, refining, transportation, and marketing of petroleum andpetroleum products in the State of California.For operational pur-poses, the Employer is organized into four departments known as the-exploitation-natural gasoline, pipe line, Long Beach Harbor termin=als, and refinery departments.The exploitation-natural gasoline, orproduction department, is subdivided into three divisions-Northern,Southern, and Coastal-coinciding with the three major California oilfields.The functions of all the Employer's operating departments anddivisions are closely coordinated and interdependent.For example,after discovery of oil and the necessary exploration work, a well is"brought in" by drilling employees who then turn the well over to fieldproduction workers.The production employees, in turn, work closelywith pipe-line department employees who gauge the petroleum andtransport it through an elaborate pipe-line system to field units, or tothe refinery, or to other oil companies.After the petroleum is pro-cessed at the refinery, it is transported through other pipe lines bypipe-.line department employees to the Long Beach Harbor terminalsfor shipment.At the time of the hearing, the Employer's production, construc-tion, and maintenance complement in California, excluding electri.-cians,' comprised 1,733 employees.Of this number, about 760 wereemployed at the Watson, California, refinery, and the remainder, ap-proximately 870, were distributed among the various field operationsand compose the unit proposed by the Petitioners.All production,construction, and maintenance employees, irrespective of assignment,generally have the same employee benefits.There is no variation inpay for similar work, whether it is performed in the field or at therefinery.4The International Brotherhood of Electrical Workers, A. F. L., as a result of thesame proceeding,was certified as representatives for a separate unit of the Employer'selectricians in that State.In 1945 the Employer executed a contract with the IBEW covering its electricians.Itsmost recent contract with that organization was executed in January 1949.6An "integrated oil company" is an enterprise engaged in all phases of the productionand distribution of oil, from its initial discovery through its marketing.4There were 28 electricians. 632DECISIONS OF NATIONALLABOR RELATIONS BOARDIn our earlier decision involving essentially these same operations,we said : 8.. . it is clear from the record and from the history of bar-gaining . . . that the operations of the Company are sufficientlyintegrated to make feasible the State-wide all inclusive produc-tion, construction, and maintenance unit requested by the OilWorkers.Since 1945, the date of that decision, collective bargaining, except forthe electricians craft unit, has proceeded on a company-wide, State-wide basis.It is apparent that there has been no material changesince that date in the Employer's operations, job descriptions, em-ployees' duties, or the relationship of the field operations to therefinery.Upon consideration of all the foregoing circumstances, we believethat the factors relied upon by the Board in the earlier case abovecited, and particularly the integration of the Employer's operations,continue to present a compelling argument in favor of an over-allbargaining unit.Moreover, since the date of the Union's certificationfollowing that decision, there has been a further effective history ofcollective bargaining on the basis of this unit.We therefore find thatthe unit sought by the Petitioners is inappropriate for the purposesof a decertification election.9We shall accordingly dismiss thepetitions.ORDERUpon the basis of the entire record in these cases, the NationalLabor Relations Board hereby orders that the petitions filed in theinstant matter be, and they hereby are, dismissed.9 59 N,L. R. B. 1554, 1557.'In view of our findings,we deem it unnecessary to pass upon the other grounds ad-vanced by the Union in opposition to the proposed unit.